Title: To Benjamin Franklin from Barbeu-Dubourg, 8 September 1777
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Mon cher Maitre
A Paris ce 8e. 7bre. 1777
Je vous serois fort obligé si vous vouliez nous donner une lettre de recommandation pour quel qu’un des Chefs de vos armées en faveur d’un jeune homme plein de courage et de talens même distingués qui est a Bordeaux pret a s’embarquer pour l’Amerique, ou il compte se fixer en Pensylvanie, apres avoir servi en qualité de volontaire ou autrement tant que la guerre durera. Il se nomme Gerard. Il emporte avec lui une paquotille suffisante pour se soutenir quelques années; et s’il s’y accoutume, son Pere lui feroit ensuite passer sa legitime. Je m’y interesse particulierement, parce qu’il est le beaufrere d’un de nos plus honnetes fournisseurs. J’ai l’honneur de vous souhaiter le bonjour, et de vous reïterer les assurances de mon inviolable attachement
Dubourg
 
Endorsed: Receiv’d from M. Dubourg Sept. 8. 77. B Franklin
Notation: Dr. B. Franklin, Passy near Paris Sepbre. 12. 1777 recommending Monsr. Girard
